Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 11 including “wherein the source and the gate of the first transistor are connected to one another, and wherein the drain of the first transistor is connected to the first photodiode” was not considered to be obvious.
The limitations of claim 16 including “wherein the source and the gate of the first transistor are connected to one another, wherein the drain of the first transistor is connected to the first terminal contact of the first photodiode” was not considered to be obvious.
Claim 5, 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanada et al. (US 20090236496 A1) hereafter referred to as Tanada in view of Nakai et al. (US 20160204293 A1) hereafter referred to as Nakai .
In regard to claim 1 Tanada teaches a device [see Fig. 9], comprising: 
a first stage comprising: 
a first optical switch [“light-receiving element 101”]; 
a first transistor [104 see paragraph 0088 “amplifier circuit which uses a current mirror including the transistors 104 and 105”] connected to the first optical switch; and 
a second transistor [105] connected to the first optical switch and the first transistor; and 
but does not teach a second stage comprising: 
a second optical switch; 
a third transistor connected to the second transistor and the second optical switch; and 
a fourth transistor connected to the second transistor, the second optical switch, and the third transistor.
However, it is common to place photodetectors in series and parallel to increase voltage and current, see Nakai Fig. 13 see paragraph 0052, 0130 “in the case where one photoelectric conversion unit 10 generates a voltage of Va volts and an external device requires a voltage of Vt volts, the photoelectric conversion units 10 in the number of N, which fulfills N×Va≧Vt, may be connected in series” “With reference to FIG. 13, an embodiment in which groups each including three photoelectric conversion units connected in series are connected with each other in parallel by the connectors 1100”.

    PNG
    media_image1.png
    1134
    570
    media_image1.png
    Greyscale

In the figure above, when two of Tanada Fig. 9 are placed in series and 1S and 2S are the first and second optical switch and 1T to 4T are the first to fourth transistors and it can be seen that the limitations of the claim are satisfied.
Thus it would be obvious to modify Tanada to include two Fig. 9 placed in series.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase the operating voltage.
In regard to claim 3 Tanada and Nakai as combined teaches wherein the first optical switch comprises a semiconductor with two terminal contacts [see Tanada  Fig. 9], wherein the semiconductor comprises an organic material, a metal oxide [see Tanada  paragraph 0108 0110 “an amorphous semiconductor” “zinc oxide (ZnO) or tin oxide (SnO.sub.2)” ], or a combination thereof.
In regard to claim 4 Tanada and Nakai as combined teaches wherein the second transistor comprises a source, a gate, and a drain, [see Tanada  Fig. 9] and wherein the gate of the second transistor is controlled by the first optical switch.
In regard to claim 6 Tanada and Nakai as combined teaches [see combination claim 1], wherein the first and second optical switches and the second and fourth transistors are cascade connected in series to extend an operational voltage range of the device.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanada and Nakai as combined and further in view of Aktik (US 4866499 A)
In regard to claim 2 Tanada and Nakai as combined teaches wherein the first optical switch comprises a semiconductor  with two terminal contacts [see Tanada  Fig. 9], wherein the semiconductor comprises [see Tanada  paragraph 0108 0111 “an amorphous semiconductor” “When silicon is used as a semiconductor, for example, an amorphous semiconductor film” “semiconductor includes hydrogen or halogen of at least 1 at. % to terminate dangling bonds” ]  hydrogenated amorphous silicon (a- Si:H), and 
but does not state wherein the terminal contacts form a Schottky barrier to the semiconductor.
However see Aktik  Fig. 1A and Fig. 1C see “FIG. 1C illustrates a further embodiment wherein a Schottky barrier is formed by depositing a layer of transparent metal 7, such as gold, aluminum, chromium or platinum over the n-type layer of a-Si:H, as an alternative to ion implantation of a p+ anode. In all other respects the embodiment of FIG. 1C functions substantially as described above with reference to FIGS. 1A and 1B” “As discussed above with reference to FIGS. 1A and 1C, the anode layer may be implanted via well known ion implantation techniques or alternatively a thin transparent metallization layer may be deposited on top of the cathode layer 1, forming a Schottky p-n barrier, and then masked and etched. In any event, the anode layer is preferably of approximately 0.01 microns in thickness. The Schottky type structures are preferred when higher blue and ultraviolet sensitivities are required”.
Thus it would be obvious to modify Tanada to include wherein the terminal contacts form a Schottky barrier to the semiconductor.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Schottky barrier is known to give good results as an alternative to p-n diode for photosensitive element especially for higher blue and ultraviolet sensitivities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818